Citation Nr: 0630426	
Decision Date: 09/27/06    Archive Date: 10/04/06

DOCKET NO.  04-17 901	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1948 to May 1952.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2003 
rating decision of the Philadelphia RO.  A decision review 
officer decision in October 2004 further increased the rating 
to 50 percent, effective June 21, 2004.  The veteran has not 
expressed disagreement with the effective date assigned.  As 
he continues to express dissatisfaction with the rating 
assigned, the matter remains on appeal.  In January 2006, a 
Travel Board hearing was held before the undersigned.  A 
transcript of this hearing is of record.  At the hearing, the 
Board granted a motion to advance the case on the Board's 
docket due to the veteran's advanced age.  In February 2006 
the case was remanded for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

In written arguments dated August 14, 2006, the veteran's 
representative called the Board's attention to a decision of 
the United States Court of Appeals for Veterans Claims 
(Court), namely Stegall v. West, 11 Vet. App. 268, 271 
(1998).   In Stegall, the Court held that a remand by the 
Board confers on the appellant, as a matter of law, the right 
to compliance with the remand orders.  While the Board 
regrets further delay in this case, it has no recourse but to 
remand the case to the RO for completion of the development 
previously sought in the February 2006 Board remand.  That 
remand ordered the RO to secure for the record "any reports 
generated by the veteran's biweekly Vet Center sessions (in 
addition to the May 2004 and December 2005 Licensed Social 
Worker summaries that are already of record)."  The claims 
folder does not contain any indication these records were 
ever sought.  While the Board is aware that Vet Center 
sessions may well have not generated any additional records, 
if this was the case, it should have been annotated in the 
record that the Vet Center was contacted and responded that 
no records were available.  

The remand also asked that the VA examiner review the claims 
file and note the presence, absence, or extent of each of the 
symptoms listed in the criteria for ratings over 50 percent 
in 38 C.F.R. § 4.130.  While the examiner discussed a 
majority of these symptoms, he did not address several of 
them.  Furthermore, the VA examiner stated there was no 
history of inpatient psychiatric treatment; however, the 
record reflects the veteran sought inpatient treatment at the 
Batavia VA Medical Center.  Thus, it is unclear whether the 
VA examiner thoroughly reviewed the veteran's claims file in 
reaching a conclusion regarding the current severity of the 
veteran's PTSD.  

Additionally, while the March 2006 VA examiner stated the 
veteran did not exhibit any obsessional rituals on 
examination, an August 2006 VA progress note reports the 
existence of obsessional rituals exhibited by certain 
behaviors, such as the veteran's insistence on having 
"absolute perfection" and his desire to have his daughter 
move out so "he can get the house organized again (viz., 
prepared in case of enemy attack)."  As obsessional rituals 
are specific symptoms listed in the rating criteria for a 
rating over 50 percent, their existence outside of the 
examination setting must be considered in determining whether 
the veteran is entitled to an increased rating.  

Finally, on August 9, 2006, the veteran submitted a progress 
note dated that same day in support of his claim.  The note 
was reviewed by a RO RVSR, who determined that it did not 
require issuance of a supplemental statement of the case 
SSOC).  38 C.F.R. § 19.31 mandates that the agency of 
original jurisdiction will furnish a SSOC if it receives 
additional pertinent evidence after the most recent SOC or 
SSOC has been issued and before the case is transferred to 
the Board.  Here, the progress report is clearly additional 
pertinent evidence.  The RSVR apparently determined that it 
was cumulative evidence (or insufficiently probative to 
revise the decision), and did not issue a SSOC.  § 19.31 does 
not provide an exception for such situations, and a SSOC 
appears to have been clearly mandated.  

Accordingly, the case is REMANDED for the following:

1.  The RO should secure for the record 
any (and all) reports generated by the 
veteran's biweekly Vet Center sessions.  
Also, the RO should update the record with 
any VA treatment records since February 
2006.  If there are no further records at 
the Vet Center, it should be so annotated 
for the record.

2.  The RO should then arrange for the 
veteran to be afforded another psychiatric 
examination (by the February 2006 VA 
examiner, if available) to ascertain the 
current severity of his PTSD.  The 
veteran's claims folder must be reviewed 
and considered by the examiner in 
conjunction with the examination, to 
include any evidence added since the 
February 2006 VA examination.  All 
findings must be reported in detail.  The 
examiner should review the criteria for 
ratings in excess of 50 percent, and 
should note the presence or absence of 
each symptom in those criteria (and, if 
present, the frequency and severity of 
each).  The examiner should comment as to 
whether the veteran's treatment records 
reflect the presence of symptoms such as 
obsessional rituals.  The examiner should 
also opine regarding the extent of 
veteran's social and occupational 
impairment, commenting on whether his PTSD 
symptoms cause him to have deficiencies in 
most areas, such as work, school, family 
relations, judgment, thinking, or mood.  
The examiner should explain the rationale 
for all opinions given.

3.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate SSOC and give 
the veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

